                          Case 3:20-cv-03426-JD Document 127 Filed 07/06/21 Page 1 of 3



                    1   COOLEY LLP
                        JOHN C. DWYER (136533) (dwyerjc@cooley.com)
                    2   3175 Hanover Street
                        Palo Alto, CA 94304-1130
                    3   Telephone:    (650) 843-5000
                        Facsimile:    (650) 849-7400
                    4
                        AARTI REDDY (274889) (areddy@cooley.com)
                    5   REECE TREVOR (316685) (rtrevor@cooley.com)
                        3 Embarcadero Center, 20th Floor
                    6   San Francisco, CA 94111-4004
                        Telephone:    (415) 693-2000
                    7   Facsimile:    (415) 693-2222
                    8   Attorneys for Defendants
                        TESLA, INC. and ELON MUSK
                    9

                   10

                   11

                   12                               UNITED STATES DISTRICT COURT

                   13                          NORTHERN DISTRICT OF CALIFORNIA

                   14                                  SAN FRANCISCO DIVISION

                   15

                   16   AARON GREENSPAN,                             Case No. 3:20-cv-03426-JD

                   17                  Plaintiff,                    TESLA DEFENDANTS’ OPPOSITION TO
                                                                     PLAINTIFFS’ ADMINISTRATIVE MOTION TO
                   18         v.                                     ENLARGE TIME FOR FILING FOURTH
                                                                     AMENDED COMPLAINT
                   19   OMAR QAZI, SMICK ENTERPRISES, INC.,
                        ELON MUSK, and TESLA, INC.,                  (CIV. L.R. 6-3, 7-11)
                   20
                                       Defendants.                   Trial Date: None Set
                   21                                                Date Action Filed: May 20, 2020

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                TESLA DEFS’ OPP’N TO
                                                                              ADMIN. MOT. TO MODIFY 4AC DEADLINE
                                                                                        CASE NO. 3:20-CV-03426-JD
                           Case 3:20-cv-03426-JD Document 127 Filed 07/06/21 Page 2 of 3



                    1           Defendants Elon Musk and Tesla, Inc. (collectively, “Tesla Defendants”) respectfully
                    2   request that the Court deny Plaintiff’s administrative motion to extend the deadline for filing his
                    3   prospective Fourth Amended Complaint until August 13, 2021 (“Motion”). See Plt’s. Admin. Mot.
                    4   to Enlarge Time for Filing Fourth Amended Complaint Pursuant to L.R. 6-3 and 7-11, ECF No.
                    5   126. This Opposition is based on the arguments herein, the papers on file with the Court, and the
                    6   concurrently-filed Declaration of Aarti Reddy (“Reddy Decl.”).
                    7           First, although the Tesla Defendants do not oppose a brief extension of the deadline for
                    8   Plaintiff to file his Fourth Amended Complaint (“4AC”), the Tesla Defendants were not aware that
                    9   Plaintiff planned to seek an extension through August 13, 2021. See Reddy Decl. ¶ 3. When
                   10   Plaintiff contacted the Tesla Defendants’ counsel on June 24, 2021, he requested their consent to
                   11   “pushing th[e] deadline back a week or so.” ECF No. 126-1 at 7; Reddy Decl. ¶ 2. The Tesla
                   12   Defendants do not agree that the In re Tesla Motors, Inc. Stockholder Litigation proceedings in the
                   13   Delaware Court of Chancery are relevant to Plaintiff’s proposed 4AC, but they reiterate their initial
                   14   response to Plaintiff that “they do not object to a one week extension to July 23.” ECF No. 126-1
                   15   at 7.
                   16           Plaintiff’s proposed deadline of August 13, 2021, by contrast, would significantly prejudice
                   17   the Tesla Defendants by requiring their counsel to brief the reply in support of a motion to dismiss
                   18   Plaintiff’s 4AC on the eve of trial in another complex matter. Pursuant to Plaintiff’s proposal and
                   19   barring any further scheduling order from this Court, the Tesla Defendants’ response to the
                   20   proposed 4AC would be due on August 27, 2021. Fed. R. Civ. P. 15(a)(3). Should the Tesla
                   21   Defendants move to dismiss the 4AC, Plaintiff’s opposition to such a motion would be due on
                   22   September 10, 2021, with the Tesla Defendants’ reply due on Friday, September 17, 2021. N.D.
                   23   Cal. Civ. L.R. 7-3.
                   24           All three of the Tesla Defendants’ attorneys of record are scheduled to appear at trial in a
                   25   securities class action currently due to begin the following Monday—September 20, 2021—and
                   26   last until October 25, 2021. See Reddy Decl. ¶¶ 5-6; In re Twitter, Inc. Securities Litig., No. 4:16-
                   27   cv-05314-JST, ECF No. 567 (N.D. Cal. Sept. 9, 2020). It would present a substantial hardship for
                   28   the Tesla Defendants’ counsel to brief a reply in support of the motion to dismiss just days before
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                         TESLA DEFS’ OPP’N TO
                                                                         2             ADMIN. MOT. TO MODIFY 4AC DEADLINE
                                                                                                 CASE NO. 3:20-CV-03426-JD
                           Case 3:20-cv-03426-JD Document 127 Filed 07/06/21 Page 3 of 3



                    1   this long and complex trial begins. See Reddy Decl. ¶ 7.
                    2           Second, Plaintiff’s stated justification for an extension through August 13, 2021 is
                    3   unfounded. Plaintiff’s Motion fails to demonstrate that the In Re Tesla Motors proceedings are
                    4   relevant to his 4AC. Plaintiff instead contends without elaboration that “[t]he testimony during
                    5   and/or outcome of the Delaware Trial may further impact the Court’s consideration of Tesla, Inc’s
                    6   and Elon Musk’s scienter.” Mot. at 2. In any event, Plaintiff is incorrect that “it is unclear whether
                    7   transcript materials will be immediately available and accessible” for the In re Tesla Motors
                    8   proceedings. Mot. at 2. The Delaware Court of Chancery will provide “certified verbatim
                    9   transcripts of those proceedings as requested by attorneys, litigants or the public,”
                   10   including on a “same day/next day” basis.         Official Court Transcripts, Delaware Courts,
                   11   https://courts.delaware.gov/help/transcripts.aspx. Plaintiff will thus suffer no “substantial harm or
                   12   prejudice” from any delay in obtaining transcripts. N.D. Cal. Civ. L.R. 6-3(a)(3).
                   13           For the foregoing reasons, the Tesla Defendants respectfully request that the Court deny the
                   14   Motion to the extent it seeks an extension to file the proposed 4AC until after July 23, 2021.
                   15   Dated: July 6, 2021                                COOLEY LLP
                   16

                   17                                                      By: /s/ Aarti Reddy
                                                                                  Aarti Reddy
                   18
                                                                              Attorneys for Defendants
                   19                                                         Tesla, Inc. and Elon Musk
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                        253222891
                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                          TESLA DEFS’ OPP’N TO
                                                                          3             ADMIN. MOT. TO MODIFY 4AC DEADLINE
                                                                                                  CASE NO. 3:20-CV-03426-JD
